On September 20, 1940, the plaintiff in error filed its petition in error with case-made attached in an appeal from an adverse judgment in an injunction proceeding and on the same date filed its brief. The authorities therein reasonably support the allegations of the petition in error. The defendant in error has not filed a brief and has offered no excuse for his failure to do so. As stated in Brown, Gd'n, v. Triangle Motor Co., 187 Okla. 11, 100 P.2d 847, in such case it is not the duty of the court to search the record for some theory to sustain the judgment of the trial court.
The cause is reversed and remanded, with directions to the trial court to vacate the judgment for the plaintiff and to dismiss the action.
WELCH, C. J., CORN, V. C. J., and RILEY, OSBORN, and GIBSON, JJ., concur.